                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           KEVIN L. MCCULLOM,
                                  11                                                     Case No. 21-01524 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                 v.                                      LEAVE TO AMEND
 United States District Court




                                  13

                                  14       GREGORY J. AHORN, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner currently confined at the Santa Rita Jail in Dublin,
                                  19   California, filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against
                                  20   Sheriff Gregory J. Ahern of Alameda County, Chief Jeremy Young of the Livermore
                                  21   Police Department, and Probation Officer Wendy Still. Dkt. Not. 5 at 1.1 Plaintiff’s
                                  22   motion for leave to proceed in forma pauperis will be addressed in a separate order.
                                  23   ///
                                  24
                                       1
                                  25    Plaintiff filed a two-page handwritten document, labeled “42 U.S.C. 1983,” which the
                                       Clerk of the Court construed as an attempt to file a civil rights complaint. Dkt. No. 1.
                                  26   Plaintiff was directed to file a complaint on the court’s form, Dkt. No. 3, which he did on
                                       April 7, 2021. Dkt. No. 5. Accordingly, the complaint filed under Docket No. 5 is the
                                  27   operative complaint in this action. Plaintiff indicates at the top of the complaint that this
                                       action is filed as “join[d]er to Case No. 21-cv-01172-BLF and Case No. 21-cv-01742-
                                  28   BLF.” Dkt. No. 5 at 1. The Court will consider whether joinder of these actions is
                                       appropriate if these matters proceed past initial screening.
                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          As with several of Plaintiff’s prior complaints,2 the handwritten complaint in this
                                  16   matter is lengthy, i.e., 144 pages long, and contains allegations that are disorganized and
                                  17   incoherent. Dkt. Nos. 5, 5-1, 5-2, 5-3. For example, he begins with alleging that Judge
                                  18   Paul Delucchi “enjoys 100% immunity from any 42 U.S.C. 1983 civil action at lawsuit in
                                  19   equity but is not immune from criminal prosecution within (his) secretive facilitations of a
                                  20   racially motivate[d] hate crimes….” Dkt. No. 5 at 2. Plaintiff claims that county officials
                                  21   “illegally joined, bonded, or combined themselves together to willfully and unlawfully…
                                  22   threaten and intimidate (me) and others free exercises and enjoyments of mine and others
                                  23   constitutionally secured and protected every day (and/or) daily engagements in activities
                                  24   within the federalisms of laws under the Unites States constitution.” Id. at 3. Plaintiff
                                  25   asserts that he is entitled to damages for pain and suffering associated with the defamation
                                  26
                                       2
                                  27    See, e.g., McCullom v. Alameda Sheriff’s Dept., Case No. 19-06003 BLF (PR); In re
                                       McCullom, Case No. 21-01172 BLF (PR).
                                  28                                                 2
                                   1   of his character, and for the solicitation of his “murder for hire on the dark websites.” Id.
                                   2   at 4; ibid. at 8. Plaintiff also alludes to errors in the police database, id. at 6, unlawful
                                   3   surveillance, id. at 10-11, planting of DNA evidence, id. at 14, defamation and slander, id.
                                   4   at 16-17, various gang dynamics, id. at 21-23, and additional allegations against Judge
                                   5   Delucchi, id. at 23, 26, 28. The complaint continues for over 100 pages, repeating similar
                                   6   allegations against Judge Delucchi, the Livermore Police Department, and Alameda
                                   7   County Sheriff’s Department, and then includes additional allegations against the Santa
                                   8   Rita Jail. Dkt. No. 5-1. Plaintiff seeks exemplary damages, as well as compensatory and
                                   9   punitive damages. Id. at 3.
                                  10          There are several problems with this complaint. First, none of allegations, even
                                  11   liberally construed, state sufficient facts linked to specific state actors for the Court to
                                  12   discern a cognizable claim under § 1983. Furthermore, Federal Rule of Civil Procedure
Northern District of California
 United States District Court




                                  13   8(a)(2) requires only “a short and plain statement of the claim showing that the pleader is
                                  14   entitled to relief.” “Specific facts are not necessary; the statement need only ‘“give the
                                  15   defendant fair notice of what the . . . claim is and the grounds upon which it rests.”’”
                                  16   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). The complaint is neither
                                  17   short nor plainly written to provide fair notice of any claims or the grounds upon which
                                  18   they rest. Moreover, where the allegations in a complaint are “argumentative, prolix,
                                  19   replete with redundancy and largely irrelevant,” the complaint is properly dismissed for
                                  20   failure to comply with Rule 8(a). McHenry v. Renne, 84 F.3d 1172, 1177, 1178-79 (9th
                                  21   Cir. 1996). But “verbosity or length is not by itself a basis for dismissing a complaint
                                  22   based on Rule 8(a).” Hearns v. San Bernardino Police Dept., 530 F.3d 1124, 1131 (9th
                                  23   Cir. 2008). A complaint, even if lengthy, is permissible if it is “coherent, well-organized,
                                  24   and state[s] legally viable claims.” Id. Here, Plaintiff’s complaint is incoherent,
                                  25   disorganized, and fails to state any legally viable claim.
                                  26          In addition, none of the allegations are obviously related, and therefore the
                                  27   complaint appears to violate Rules 18(a) and 20(a) of the Federal Rules of Civil Procedure.
                                  28                                                   3
                                   1   “A party asserting a claim, counterclaim, crossclaim, or third-party claim may join, as
                                   2   independent or alternative claims, as many claims as it has against an opposing party.”
                                   3   Fed. R. Civ. P. 18(a). Accordingly, “multiple claims against a single party are fine, but
                                   4   Claim A against Defendant 1 should not be joined with unrelated Claim B against
                                   5   Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims
                                   6   against different defendants belong in different suits,” not only to prevent the sort of
                                   7   “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that
                                   8   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the
                                   9   number of frivolous suits or appeals that any prisoner may file without prepayment of
                                  10   required fees.” Id. (citing 28 U.S.C. § 1915(g)). Rule 20(a) provides that parties may be
                                  11   joined as defendants in one action only “if any right to relief is asserted against them
                                  12   jointly, severally, or in the alternative with respect to or arising out of the same transaction,
Northern District of California
 United States District Court




                                  13   occurrence, or series of transactions or occurrences; and any question of law or fact
                                  14   common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).
                                  15          Lastly, the references to various criminal proceedings indicate that the related claim
                                  16   for damages may possibly be barred by Heck v. Humphrey, 512 U.S. 477, 486-487 (1994)
                                  17   (to recover damages for an allegedly unconstitutional conviction or imprisonment or for
                                  18   other harm caused by actions who unlawfulness would render a conviction or sentence
                                  19   invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction or sentence has been
                                  20   reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal
                                  21   authorized to make such determination, or called into question by a federal court's issuance
                                  22   of a writ of habeas corpus). A claim for damages bearing that relationship to a conviction
                                  23   or sentence that has not been so invalidated is not cognizable under § 1983. Id. at 487.
                                  24          Plaintiff shall be granted one opportunity to file an amended complaint to cure the
                                  25   deficiencies discussed above. Plaintiff must comply with Rules 8(a)(2), 18(a) and 20(a) of
                                  26   the Federal Rules of Civil Procedure. “Factual allegations must be enough to raise a right
                                  27   to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 553-
                                  28                                                  4
                                   1   56 (2007) (citations omitted). To state a claim that is plausible on its face, a plaintiff must
                                   2   allege facts that “allow[] the court to draw the reasonable inference that the defendant is
                                   3   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Liability
                                   4   may be imposed on an individual defendant under § 1983 only if Plaintiff can show that
                                   5   the defendant proximately caused the deprivation of a federally protected right. See Leer
                                   6   v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). A person deprives another of a
                                   7   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                   8   participates in another’s affirmative act or omits to perform an act which he is legally
                                   9   required to do, that causes the deprivation of which the plaintiff complaints. See Leer, 844
                                  10   F.2d at 633.
                                  11

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the Court orders as follows:
                                  14          1.      The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  15   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                  16   the deficiencies described above. The amended complaint must include the caption and
                                  17   civil case number used in this order, Case No. 21-01524 BLF (PR), and the words
                                  18   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                  19   must answer all the questions on the form in order for the action to proceed. The amended
                                  20   complaint supersedes the original, the latter being treated thereafter as non-existent.
                                  21   Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Consequently,
                                  22   claims not included in an amended complaint are no longer claims and defendants not
                                  23   named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet, 963
                                  24   F.2d 1258, 1262 (9th Cir.1992).
                                  25          2.      Failure to respond in accordance with this order in the time provided
                                  26   will result in the dismissal with prejudice of this action for failure to state a claim,
                                  27   without further notice to Plaintiff.
                                  28                                                  5
                                   1           3.       The Clerk shall include two copies of the court’s complaint with a copy of
                                   2   this order to Plaintiff.
                                   3           IT IS SO ORDERED.
                                   4   Dated: ___July 14, 2021___________                  ________________________
                                                                                           BETH LABSON FREEMAN
                                   5
                                                                                           United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dism. With Leave to Amend
                                       PRO-SE\BLF\CR.21\01524McCullom_dwlta

                                  26

                                  27

                                  28                                                   6
